Citation Nr: 9925682	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-33 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for a service-
connected post-operative left patella disorder with recurrent 
dislocations, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's husband



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had several periods of active duty for training 
(ACDUTRA).  This appeal arises from a June 1997 rating 
decision of the Buffalo, New York, regional office (RO) which 
increased from noncompensable to 10 percent the disability 
evaluation assigned to the veteran's service-connected post-
operative left patella disorder with recurrent dislocations.  
By a rating action dated in March 1998, the 10 percent rating 
assigned to the veteran's left knee disorder was increased to 
20 percent.

On May 27, 1999, a hearing was held at the RO before Barbara 
B. Copeland, who is a member of the Board of Veterans' 
Appeals (Board) rendering the final determination in this 
claim and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
Supp. 1999).


REMAND

At the time of her May 1999 personal hearing, the veteran 
stated that she had been suffering from severe instability of 
the left knee.  She said the frequency of the dislocations 
was made worse by surgery that was performed in October 1998.  
She testified her left knee had been in multiple casts since 
her surgery.  She stated she was scheduled to have her 
current cast removed the next day, and that she would start 
physical therapy.  The veteran also indicated that she 
suffered from pain and loss of range of motion in the left 
knee.  She maintained her mobility has been drastically 
altered by her left knee disability.  She said she was unable 
to drive or sit in a normal manner.  In this regard, she 
reported that special considerations had been made for her at 
the college she attends.

The veteran was afforded a VA orthopedic examination in May 
1997.  That examination is inadequate for the purpose of 
evaluating the veteran's left knee disability.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  

In the instant case, the Board observes that the May 1997 
examination did not adequately evaluate the veteran's 
complaints of pain on movement and use as required by DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Therein, the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court in DeLuca held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  There is also evidence that 
the veteran's left knee disability has undergone significant 
changes, to include surgery, since the May 1997 examination.  
Accordingly, the veteran should be afforded another VA 
orthopedic examination.

Further, the Board notes that the Court has held that a 
veteran can be rated separately for different manifestations 
of the same injury, where "none of the symptomatology for any 
one of [the] conditions is duplicative of or overlapping with 
the symptomatology of the other two conditions," and that 
such combined ratings do not constitute pyramiding prohibited 
by 38 C.F.R. 4.14 (1998).  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  Regarding the knee, the VA Office of 
General Counsel has found that instability contemplated under 
Diagnostic Code 5257 of VA's Schedule for Rating Disabilities 
does not overlap with limitation of motion caused by 
arthritis under Diagnostic Code 5002, and, therefore, 
separate evaluations may be assigned.  VAOPGCPREC 23-97 (July 
1997).  In this regard, a treatment note from the Buffalo VA 
Medical Center (VAMC) dated in September 1997 reported the 
presence of degenerative subchondral changes of the medial 
and lateral knee compartments.  The report of the 
aforementioned May 1997 orthopedic examination contained 
findings pertaining to limitation of motion and instability 
of the left knee.  As such, the RO should give careful 
consideration to the General Counsel opinion in its re-
adjudication of this matter.

Finally, the VA has a duty to assist a claimant in the 
development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998).  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support her claim 
includes the procurement of medical records to which the 
veteran has made reference.  Littke v. Derwinski 1 Vet. App. 
90 (1990).  As this matter is being returned for additional 
medical examinations, the RO should obtain the veteran's 
current medical records pertaining to the treatment of her 
service-connected left knee disability.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who have treated the 
veteran for her service-connected left 
knee disorder since January 1999.  All 
records not already included in the 
claims folder should be obtained, to 
include those from the Buffalo VAMC and 
any other identified VA facility.  Once 
obtained, all records must be associated 
with the claims folder.

2.  The RO should schedule the veteran 
for special VA orthopedic examination to 
determine the severity of her service-
connected left knee disability.  The 
veteran and her representative should be 
notified of the date, time, and place of 
the examination in writing, and the RO 
should advise the veteran that, pursuant 
to federal regulations, failure to report 
for the examination, without good cause 
shown, may result in the denial of her 
claim for an increased rating.  A copy of 
the notification letter should be 
associated with the claims file.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review.  Such tests as the 
examiner deems necessary should be 
performed.  The examiner should address 
each matter below.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

a.  The examination must include 
measurements of the ranges of motion 
of the left knee in degrees, with 
normal flexion being to 140 degrees 
and normal extension being to 0 
degrees.

b.  The examiner should state 
whether the cartilage of the left 
knee is dislocated, with frequent 
episodes of "locking," pain, and 
effusion into the joint.

c.  If lateral instability or 
subluxation of the left knee is 
present, it should be described as 
either mild, moderate, or severe.

d.  The examiner should be asked to 
determine whether arthritis of the 
knee is present and, if so, a 
manifestation of the service-
connected disability and whether the 
left knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, 
if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

e.  The examiner should also be 
asked to express an opinion on 
whether pain could significantly 
limit functional ability during 
flare-ups or when the left knee is 
used repeatedly over time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.

f.  The examiner should describe 
what types of employment activities 
would be limited because of the 
veteran's left knee disability and 
whether or not sedentary employment 
would be feasible.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.


4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  Consideration should be given to 
the above referenced General Counsel 
Opinion in which it was determined that a 
claimant who has knee arthritis and 
instability may be rated separately under 
Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97.  If the decision 
remains adverse to the veteran, she and 
her representative should be issued a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond.  The SSOC should include 
citation to all relevant regulatory 
provisions, including the knee codes 
pertaining to range of motion and other 
impairment of the knee.  If appropriate, 
the SSOC should also include the 
provision of 38 C.F.R. § 3.655.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical information.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


